888 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kevin Felipe WILLIAMS, Plaintiff-Appellant,v.Herbert L. BRYANT, Lynn Harrell Ramsey, Defendants-Appellees.
No. 89-7588.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1989.Decided Oct. 13, 1989.

Kevin Felipe Williams, appellant pro se.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Kevin Felipe Williams appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Williams' action was properly dismissed without prejudice for failure to comply with the district court's order to demonstrate exhaustion of the prison's administrative grievance procedures.  Williams' contention on appeal that dismissal was improper because he had not received notice of the district court's order does not require reversal of the judgment.    See Wakefield v. Northern Telecom, Inc., 813 F.2d 535, 542 (2d Cir.1987);  Hensley v. Chesapeake & Ohio Railway Co., 651 F.2d 226, 231 (4th Cir.1981) (pursuant to Fed.R.Civ.P. 77(d), a prospective appellant is charged with the duty of following the progress of his action).  The district court's dismissal of the action without prejudice leaves Williams free to refile his complaint and comply with any exhaustion requirement that might again be imposed.  Accordingly, we affirm on the reasoning of the district court.  Williams v. Bryant, C/A No. 88-1518-AM (E.D.Va. Mar. 30, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.